 



Exhibit 10.1
June 28, 2006
Doug King
5437 Oaklawn Avenue
Edina, MN 55424
Doug:
I would like to offer you the position of Vice President, General Manager of
Waters Medical Systems. The details of the position are confirmed below:

     
Title:
  Vice President, General Manager
First Day of Employment:
  July 5, 2006
Location:
  Based in Plymouth, travel as needed
Report to:
  Jerry Grabowski, Chief Executive Officer
Salary:
  $5,384.62 paid bi-weekly
Bonus:
  30% bonus potential
Stock Options:
  To be evaluated by BOD at next meeting.
Vacation:
  160 hours accrued first year of employment
Benefits:
  Insurance eligibility begins August 1, 2006. Health, Dental, life insurance,
and disability premiums will be reimbursed as taxable income. 401(k) eligibility
begins after 6 months of employment.
Signing Bonus:
  $10,000 payable after 1 year employment and achieving subjective objectives.

I hope to welcome you to Zareba Systems, Inc. Enclosed are two copies of the
offer letter. Please return one copy with your acceptance signature.
Sincerely,
/s/ Jerry Grabowski
Jerry Grabowski
President and Chief Executive Officer
Zareba Systems, Inc.

 



--------------------------------------------------------------------------------



 



I accept the above offer of employment with Zareba Systems, Inc. I understand
that Zareba Systems is an at-will employer and this offer is not a contract of
employment.

         
/s/ Doug King
      June 29, 2006
 
       
Acceptance Signature
      Date

 